DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Goro et al., US 4999519 A.
Fig. 10 of Gange et al. discloses a circuit comprising:  an amplifier circuit body which includes a bipolar transistor (Q301, Q302) ; and a clamp circuit (MP303, D301, D302, MP304, D303, D304) which maintains a potential relation between a base and a collector of the bipolar transistor of the amplifier circuit body, wherein the clamp circuit includes a level shift circuit (MP303, MP304) and a clamp diode (D301, D302, D303, D304) which suppresses a decrease in a collector potential of the bipolar transistor of the amplifier circuit body.

s 1 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Gange et al., US 3483517 A.
Fig. 4b of Gange et al. discloses a circuit comprising:  an amplifier circuit body which includes a bipolar transistor (102) ; and a clamp circuit (130, 114, 106, 110, 134, 148, 128, 124) which maintains a potential relation between a base and a collector of the bipolar transistor of the amplifier circuit body, wherein the clamp circuit includes a level shift circuit (114, 106, 110, 134, 148, 128, 124) and a clamp diode (130) which suppresses a decrease in a collector potential of the bipolar transistor of the amplifier circuit body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goro et al., US 4999519 A or over Gange et al., US 3483517 A.
Although neither Goro et al. nor Gange et al. mentions that the diode is configured by a bipolar transistor having a base-collector connection, but it is well known in the art that a base-collector connected transistor or can be called a diode connected transistor is equivalent to a diode functionally.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply this teaching of using a diode connected transistor instead of a diode in the circuit of Goro et al. or Gange et al. in order to have an optimum working condition for the circuit.
Allowable Subject Matter
Claims 2, 4-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        March 13, 2021